Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2014/0124842).
Regarding claim 16, Wang discloses a semiconductor device structure, comprising:
a substrate (20) [Figs. 11-12];
a gate stack (210) over the substrate [Figs. 11-12];
a source/drain structure (208) in the substrate and adjacent to the gate stack [Figs. 11-12];
an insulating layer (218) over the substrate and the source/drain structure and surrounding the gate stack [Figs. 11-12]; and
a contact structure (234) passing through the insulating layer and connected to the source/drain structure [Figs. 11-12], wherein the contact structure comprises a silicon-containing layer (222/226), a barrier layer (228), and a metal-containing layer (232) [paragraphs 0031-0033 and 0035], 
the barrier layer (228) is between the silicon-containing layer and the metal- containing layer, the silicon-containing layer (222/226) is between the barrier layer and the insulating layer and between the barrier layer and the source/drain structure, and the silicon-containing layer (222/226) has a substantially U shape in a cross-sectional view of the silicon-containing layer [Figs. 11-12].
Regarding claim 17, Wang discloses wherein the barrier layer (228) has a first sidewall, a second sidewall, and a bottom surface, the first sidewall is opposite to the second sidewall, and the silicon-containing layer (222/226) continuously covers the first sidewall, the second sidewall, and the bottom surface [Figs. 11-12].
	Regarding claim 18, Wang discloses wherein the silicon- containing layer (222/226) is made of silicon oxide [paragraphs 0031-0033].
Regarding claim 19, Wang discloses wherein the silicon- containing layer (222/226) is in direct contact with the barrier layer, the insulating layer, and the source/drain structure [Figs. 11-12].
Regarding claim 20, Wang discloses wherein a first top surface of the silicon-containing layer (226) is higher than a second top surface of the gate stack (210/214) [Fig. 11].

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 2 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 20 of prior U.S. Patent No. 11038029. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11038029. Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from each other because the instant claims are broader and therefore anticipated by the patent claims.
In regards to claim 1, claim 20 of US Pat. ‘029 discloses the claimed features.
In regards to claims 3-4, claim 15 of US Pat. ‘029 recites that the layers of the stack are “sequentially” formed.

Claims 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11038029 in view of Cheng et al. (US 9685441). 
In regards to claims 5-6, claim 20 of US Pat. No. ‘029 is silent with respect to the silicon containing layer being made of silicon oxide. However, Chen teaches that it is well known in the art to form the silicon containing layer (320) of silicon oxide [col. 9, lines 18-22]. Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify US Pat. ‘029 by including a silicon containing layer made of silicon oxide as taught by Chen because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  
In regards to claims 7-8,  claim 15 of US Pat. ‘029 recites that the layers of the stack are “sequentially” formed. However, claim 20 of US Pat. No. ‘029 is silent with respect to the silicon containing layer conformally covering the first metal-containing layer.
Chen teaches an U-shaped silicon containing layer (320) conformally covering a bottom layer [Fig. 3S]. Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify US Pat. ‘029 by including a silicon containing layer that conformally covers the bottom metal containing layer as taught by Chen because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  

Claims 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11038029. Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from each other because the instant claims are broader and therefore anticipated by the patent claims.
In regards to claim 9, claim 19 of US Pat. ‘029 discloses the claimed features.
In regards to claims 10-13,  claim 15 of US Pat. ‘029 recites that the layers of the stack are “sequentially” formed. And, claim 19 of US Pat. No. ‘029 recites a wire “passing through” the stack. In order words, the wire is surrounded by the stack 
In regards to claim 14, claim 15 of US Pat. ‘029 discloses the claimed feature.

Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17-18 of U.S. Patent No. 11038029 in view of Wang et al. (US 2014/0124842). 
Regarding claims 16-20, the claims are drawn to the same patentable features (e.g. claims 17-18 of US Patent ‘029) and any difference are minor and would have been obvious to one skilled in the art in view of Wang (see Claim Rejections above). The motivation for doing so is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jose R Diaz/          Primary Examiner, Art Unit 2815